DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear as to whether the claimed “vehicle for autonomous delivery of a package” refers to the trailer, the autonomous vehicle, or the unmanned aerial vehicle used for package delivery, as all three can be defined as autonomous vehicles which are used for autonomous package delivery. While the claim is ostensibly directed towards the autonomous vehicle which tows the trailer, as written, the unmanned aerial vehicle could function as the claimed vehicle, since package delivery drone 211 is configured to transport the package to the delivery zone. However, dependent claim 8 introduces the package delivery drone separately. As it is unclear which “vehicle for autonomous delivery of a package” is being claimed, claim 7 fails to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of this investigation, the “vehicle for autonomous delivery of a package” will be interpreted as being directed towards the autonomous vehicle which performs the claimed functions appropriately (e.g., limitations regarding package drop-off are directed towards the UAV). Dependent claims 8-13 are similarly rejected for dependency upon a rejected independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mere (US 2019/0317498 A1).

Regarding claim 1, Mere teaches a trailer to an autonomous vehicle, the trailer comprising:
at least one sensor, wherein the at least one sensor is a radar, lidar, visual camera, or infrared camera mounted to a surface of the trailer;
Mere teaches ([0033]): "In one embodiment, the trailer 100 includes one or more sensors 126 in communication with the electrical system 114 and thus with the autonomous vehicle 10 when coupled by the hitch 110. In the example provided, the sensor 126 is located on a top surface 128 of the housing 104 near the rear portion 106. The sensor 126 may be a LiDAR sensor, an ultrasonic sensor, or a camera..."
and a data connection configured to transport data from the at least one sensor, and configured to connect to the autonomous vehicle, whereby data from the at least one sensor is provided to an autonomous vehicle (AV) internal computing system.
Mere teaches ([0033]): "In one embodiment, the trailer 100 includes one or more sensors 126 in communication with the electrical system 114 and thus with the autonomous vehicle 10 when coupled by the hitch 110. In the example provided, the sensor 126 is located on a top surface 128 of the housing 104 near the rear portion 106. The sensor 126 may be a LiDAR sensor, an ultrasonic sensor, or a camera..."

Regarding claim 2, Mere teaches the aforementioned limitations of claim 1. Mere further teaches:
a trailer computing system for controlling the at least one sensor, and interfacing with the AV internal computing system.
Mere teaches ([0033]): "In one embodiment, the trailer 100 includes one or more sensors 126 in communication with the electrical system 114 and thus with the autonomous vehicle 10 when coupled by the hitch 110. In the example provided, the sensor 126 is located on a top surface 128 of the housing 104 near the rear portion 106. The sensor 126 may be a LiDAR sensor, an ultrasonic sensor, or a camera..." Mere further teaches ([0044]): “The autonomous trailer 200 includes a control module 235 that communicates with the electrical system 214. The control module 35 is a specific purpose controller having a processor and a memory device having routines accessible by the processor… The routines include algorithms for… object detection, image analysis, GPS and object detection…” Thus, the control module 235 is in communication with the electrical system 214, which in turn is in communication with sensors 126. These interconnected components together comprise a trailer computing system. Note that the autonomous trailer 200 is similar to the trailer 100, but the autonomous trailer 200 includes autonomous driving functionality ([0037]).

Regarding claim 3, Mere teaches the aforementioned limitations of claim 1. Mere further teaches:
the trailer computing system includes software code for handshaking with the AV internal computing system,
Mere teaches ([0031]): "In one embodiment, the hitch 110 includes an electrical coupling to allow communication and/or energy transfer between the autonomous vehicle 10 and an electrical system 114 disposed in the autonomous trailer 100."
and putting the AV internal computing system into a trailer mode.
Mere teaches ([0047]): "The autonomous vehicle 10 and autonomous trailer 200 may be used to autonomously transport objects between locations. For example, a user or distribution system may order the autonomous vehicle 10 and autonomous trailer 200 to a location… The autonomous vehicle 10 then navigates to the destination location pulling the autonomous trailer 200 to the location."

Regarding claim 4, Mere teaches the aforementioned limitations of claim 1. Mere further teaches:
a trailer battery;
Mere teaches ([0035]): "The trailer 100 includes a power source 134 separate from the autonomous vehicle 10. The power source 134 may include one or more electrical batteries in electrical communication with the electrical system 114."
and a high voltage connector to connect the trailer battery to the autonomous vehicle.
Mere teaches ([0035]): "When the trailer 100 is connected to the autonomous vehicle 10, the power source 134 may be used to power the autonomous vehicle 10, thus acting as a charging station or extended battery pack." Mere further teaches ([0031]): “In one embodiment, the hitch 110 includes an electrical coupling to allow communication and/or energy transfer between the autonomous vehicle 10 and an electrical system 114 disposed in the trailer 100.” Thus, the hitch 110 provides a high voltage connector to connect the trailer battery to the autonomous vehicle.

Regarding claim 5, Mere teaches the aforementioned limitations of claim 4. Mere further teaches:
a trailer computing system for controlling operations of the trailer battery including sharing charge with the autonomous vehicle or drawing charge from the autonomous vehicle.
Mere teaches ([0039]): “A hitch 211 connects the autonomous trailer 200 to the autonomous vehicle 10… In one embodiment, the hitch 211 includes an electrical coupling to allow communication and/or energy transfer between the autonomous vehicle 10 and an electrical system 214 disposed in the autonomous trailer 200.” Mere further teaches ([0043]): “The autonomous trailer 200 includes a power source 234 separate from the autonomous vehicle 10. The power source 234 may include one or more electric batteries in electrical communication with the electrical system 214… When the autonomous trailer 200 is connected to the autonomous vehicle 10, the power source 234 may be used to power the autonomous vehicle 10, thus acting as a charging station or extended battery pack.”  Mere even further teaches ([0044]): “The autonomous trailer 200 includes a control module 235 that communicates with the electrical system 214. The control module 35 is a specific purpose controller having a processor and a memory device having routines accessible by the processor…” Thus, the batteries of power source 234 are in communication with the electrical system 214, which in turn is in communication with the autonomous trailer’s control module 235. As such, all three components are a part of the autonomous trailer’s computing system. It therefore follows that the facilitation of power transfer via hitch 211 is controlled by the trailer computing system.

Claim(s) 7-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (US 2017/0316701 A1), hereinafter Gil.

Regarding claim 7, Gil teaches a vehicle for autonomous delivery of a package, comprising:
a communication interface configured to receive a package identification and a package drop-off location;
Gil teaches ([0378]): "The delivery vehicle computing entity 810 then proceeds to step S606, and commands the robot 500 to install the parcel carrier 200 to the UAV chassis 110. Upon installing the parcel carrier 200 to the UAV chassis 110, the delivery vehicle computing entity 810 may additionally provide information/data to the UAV computing entity 804 indicating the destination of the parcel carrier 200 (e.g., a coordinate location of the delivery/pick-up point/location to which the parcel carrier 200 is to be transported)." 
an autonomous vehicle (AV) internal computing system configured to receive the package drop-off location,
Gil teaches ([0378]): The delivery vehicle computing entity 810 then proceeds to step S606, and commands the robot 500 to install the parcel carrier 200 to the UAV chassis 110. Upon installing the parcel carrier 200 to the UAV chassis 110, the delivery vehicle computing entity 810 may additionally provide information/data to the UAV computing entity 804 indicating the destination of the parcel carrier 200 (e.g., a coordinate location of the delivery/pick-up point/location to which the parcel carrier 200 is to be transported)."
and a route plan to autonomously navigate the vehicle with the package to the package drop-off location;
Gil teaches ([0113]): “In the illustrated embodiment of FIG. 1, the primary parcel delivery vehicle 10 is a parcel delivery truck configured to be manually driven by a parcel delivery driver. Alternatively, in some embodiments, the parcel delivery vehicle 10 may be autonomous… The primary parcel delivery vehicle 10 may be a hybrid vehicle for standard, manual deliveries by a driver and UAV deliveries, helping the driver handle deliveries along a route. Alternatively, the primary parcel delivery vehicle 10 may be a manned or unmanned delivery vehicle dedicated solely to UAV deliveries.” Thus, while in hybrid or unmanned delivery modes, the vehicle follows a route for package delivery (i.e., to a drop-off location) autonomously.
and a package drop mechanism configured to expel the package from a package compartment when the vehicle is at the package drop-off location.
Gil teaches ([0242]): "Referring to FIG. 38C, the loading robot 500 then moves the parcel 300 and attached parcel carrier 200 away from the rack 30, and moves the parcel 300 and attached parcel carrier 200 toward the supply portal 16…" Gil further teaches ([0243]): "…once the parcel 300 and the parcel carrier 200 are selectively coupled to the UAV chassis 110, the UAV 100 is prepared to deliver the parcel 300 to a destination, and the conveyor 440 moves the UAV from the supply region 408 to the takeoff end 402. Once at the takeoff end 402... the UAV 100 may take off from the takeoff end 402 to deliver the parcel 300 to a destination." Thus, the package drop mechanism is configured to expel the package (i.e., the package is expelled from the rack 30 and moved to the UAV for takeoff and final delivery) when the vehicle is at the drop-off location.

Regarding claim 8, Gil teaches the aforementioned limitations of claim 7. Gil further teaches:
a package delivery drone releasably mounted to the vehicle, the package delivery drone configured to collect the package from the package drop mechanism, and to transport the package to a package delivery zone at the package drop-off location.
Gil teaches ([0362]): "In embodiments… the UAVs 100 may be loaded to and may take off from the vehicle 10 according to a dispatch plan based on a route/flight (e.g., trace) or predetermined/configurable path for carrying out one or more deliveries." Gil further teaches ([0378]): "The delivery vehicle computing entity 810 then proceeds to step S606, and commands the robot 500 to install the parcel carrier 200 to the UAV chassis 110. Upon installing the parcel carrier 200 to the UAV chassis 110, the delivery vehicle computing entity 810 may additionally provide information/data to the UAV computing entity 804 indicating the destination of the parcel carrier 200 (e.g., a coordinate location of the delivery/pick-up point/location to which the parcel carrier 200 is to be transported)." Note that the parcel carrier 200 is the package drop mechanism and contains the parcel itself.

Regarding claim 9, Gil teaches the aforementioned limitations of claim 7. Gil further teaches:
a delivery verification system configured to collect data regarding evidence of delivery of the package, the evidence of delivery including one of a picture of the package at the package drop-off location, a positive identification of the package outside of the vehicle at the package drop-off location, or package location coordinates.
Gil teaches ([0153]): "The UAV's one or more cameras 168 are also positioned on the lower portion 118 of the UAV chassis 110, on propeller guards 108, on ground probes 250, and/or the like. The one or more cameras 168 may include video and/or still cameras, and may capture images and/or video of the flight of the UAV 100 during a delivery process, and may assist in verifying or confirming delivery of a parcel 300 to a destination..."

Regarding claim 11, Gil teaches the aforementioned limitations of claim 7. Gil further teaches:
at least one package arrangement motor configured to drive a belt or wheel, the at least one package arrangement motor configured to move the package to a location within the vehicle for transport,
Gil teaches ([0231]): "Referring to FIGS. 33 and 34, a perspective view of a vehicle 10 being loaded with parcels 300 is schematically depicted. In embodiments, the parcels 300 and attached parcel carriers 200 may be conveyed into a rear opening of the vehicle by a parcel conveyor 700. The parcel conveyor 700 may include a conveyor belt, powered rollers, and/or the like that move parcels 300 and their attached parcel carriers into the vehicle 10."
and to move the package to the package drop mechanism when the vehicle is at the package drop-off location.
Gil teaches ([0242]): "Referring to FIG. 38C, the loading robot 500 then moves the parcel 300 and attached parcel carrier 200 away from the rack 30, and moves the parcel 300 and attached parcel carrier 200 toward the supply portal 16…" Gil further teaches ([0243]): "…once the parcel 300 and the parcel carrier 200 are selectively coupled to the UAV chassis 110, the UAV 100 is prepared to deliver the parcel 300 to a destination, and the conveyor 440 moves the UAV from the supply region 408 to the takeoff end 402. Once at the takeoff end 402... the UAV 100 may take off from the takeoff end 402 to deliver the parcel 300 to a destination." Thus, the package drop mechanism is used to move the package when the vehicle is at the drop-off location.

Regarding claim 12, Gil teaches the aforementioned limitations of claim 7. Gil further teaches:
the vehicle includes a passenger compartment, and a trailer for transporting the package.
Gil teaches ([0113]): "In the illustrated embodiment of FIG. 1, the primary parcel delivery vehicle 10 is a parcel delivery truck configured to be manually driven by a parcel delivery driver. Alternatively, in some embodiments, the parcel delivery vehicle 10 may be autonomous... The delivery vehicle 10 defines an interior package cabin for storing a plurality of parcels to be delivered by the UAVs 100. As will be recognized, although the primary parcel delivery vehicle 10 is described as a terrestrial vehicle, the primary parcel delivery vehicle 10 may be a manned or an unmanned terrestrial vehicle... For example, such vehicles may include... a trailer, a tractor and trailer combination... The primary parcel delivery vehicle 10 may be a hybrid vehicle for standard, manual deliveries by a driver and UAV deliveries, helping the driver handle deliveries along a route." Thus, in a trailer or tractor/trailer combination configuration, the vehicle includes a passenger compartment and a trailer for transporting the package.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mere in view of  Vickroy (US 2007/0114757 A1).

Regarding claim 6, Mere teaches the aforementioned limitations of claim 5. Mere further teaches:
the trailer computing system is configured to detect a position of the trailer,
Mere teaches ([0034]): "In another embodiment, the trailer 100 includes a GPS module 130 and a transmitter/receiver module 132. The GPS module 130 provides real-time satellite global positioning of the trailer 100."
However, while Mere does teach a high voltage connector, Mere does not teach the disconnection of said connector when the trailer is in an unstable position. Vickroy teaches systems and methods for releasing electrical connections on cabs of tractor-trailers, comprising:
and configured to cause the high voltage connector to disconnect from the autonomous vehicle when the trailer is in an unstable position.
Vickroy teaches ([0012]): "The cab 104 is electrically coupled to the trailer 102 via a pigtail 106, although other types of electrical cables may be used in other embodiments... A releasing system 150 comprising a release device 200, a pulling apparatus 108, and a connection device 112 automatically disconnects the pigtail 106 from the trailer socket if the distance between the cab 104 and trailer 102 reaches a threshold distance." Thus, if the distance between the cab 104 and trailer 102 reaches a threshold distance (i.e., an unstable position), the pigtail 106 is automatically disconnected.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mere to incorporate the teachings of Vickroy to provide a trailer to an autonomous vehicle wherein the trailer computing system is configured to cause the high voltage connector to disconnect from the autonomous vehicle when the trailer is in an unstable position. Doing so would serve to reduce the risk of damage to both the trailer and the autonomous vehicle in a scenario where the trailer is in an unstable position (e.g., a threshold distance away from the autonomous vehicle). Should the trailer be found to be an unacceptable distance away from the vehicle (e.g., as a result of an improper/faulty connection), the trailer can be disconnected to either abort or reattempt the connection process, thereby improving the safety of the vehicle, the trailer, and the cargo.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Qiu et al. (US 2019/0124164 A1), hereinafter Qiu.

Regarding claim 10, Gil teaches the aforementioned limitations of claim 7. Gil further teaches:
a package identification device including an optical scanner or an RFID tag reader, the package identification device configured to identify the package upon receiving the package in the vehicle,
Gil teaches ([0218]): "Referring to FIG. 30, a perspective view of the vehicle 10 is depicted with the racks 30 removed for clarity. The vehicle includes two loading robots 500, each of which are associated with a UAV support mechanism... Each of the robots 500 include a parcel identification unit 511 that is configured to scan, read, interrogate, receive, communicate with, and/or similar words used herein interchangeably a parcel identifier and/or a parcel carrier identifier..." Regarding the parcel identification unit, Gil further teaches ([0230]): "The parcel identification unit 632 may include a barcode scanner, a computer vision system, an RFID antenna and/or the like that is configured to read the parcel identifier of the parcel 300."
wherein the package identification device is configured to communicate the package identification  
Gil teaches ([0218]): "Each of the robots 500 include a parcel identification unit 511 that is configured to scan, read, interrogate, receive, communicate with, and/or similar words used herein interchangeably a parcel identifier and/or a parcel carrier identifier, and the parcel identification unit 511 may be communicatively coupled to one or more computing entities, as will be described in greater detail herein."
However, while Gil does teach that the parcel identification unit 511 may be communicatively coupled to one or more computing entities, Gil does not outright teach that the parcel identification unit 511 is in communication with the communication interface (i.e., delivery vehicle computing entity 810). Yet, one of ordinary skill in the art would find it obvious to modify the teachings of Gil to enable communication between the communication interface and the package identification device. Gil teaches:
...[communicate the package identification] to the communication interface
Gil teaches ([0372]): “In a first step S502, a parcel 300 is scanned/read/received by the parcel identification unit 632, and the parcel identification unit 632 may read the parcel identifier of the parcel 300. In a second step S504, the parcel identification unit 632 may communicate the parcel identifier to the central computing entity 802…” While this citation is directed towards associating a parcel with a parcel carrier before loading the vehicle for delivery, one of ordinary skill in the art would recognize the analogous nature between parcel identification units 511 and 632. While the parcel identifiers are communicated to a central computing entity 802, one of ordinary skill in the art would find it obvious to similarly enable communication from identification unit 511 to the delivery vehicle computing entity 810 due to the similarities in implementation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil to provide a vehicle for autonomous delivery of a package wherein the package identification device is configured to communicate the package identification to the communication interface. Gil already teaches a similar implementation, and modifying this similar implementation would serve to provide the vehicle’s communication interface with identifying information regarding the parcels loaded within the vehicle. This would allow the vehicle to easily access information regarding the packages and would improve the vehicle’s ability to accurately and quickly select/retrieve the package intended for delivery at a particular address, thereby improving delivery accuracy and speed.
However, Gil does not teach that the communication interface is configured to utilize the package identification to communicate with a server to receive the package drop-off location. Qiu teaches a vehicle and delivery system, comprising:
wherein the communication interface is configured to utilize the package identification to communicate with a server to receive the package drop-off location.
Qiu teaches ([0042]): "Vehicle 2 includes… a communication device (vehicle-mounted communication device) 25, a reader 26…" Qiu further teaches ([0046]): "Communication device 25 is configured to communicate with server 5 and the like, through the Internet 7. Reader 26 is configured to read a QR code." Qiu even further teaches ([0070]): "Server 5 includes... a storage 41..." Qiu finally teaches ([0072]): "Storage 41 includes a delivery item database, a deliverer database, a QR code database, and a request information database." FIG. 10 (shown below) shows that the QR code database includes a destination. 

    PNG
    media_image1.png
    232
    259
    media_image1.png
    Greyscale

Finally, FIG. 12 (shown below) shows that the vehicle 2 makes a request to the server at step 18, which results in the server supplying the vehicle with QR information at step 26.

    PNG
    media_image2.png
    533
    813
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil to incorporate the teachings of Qiu to provide a vehicle for autonomous delivery of a package, wherein the communication interface is configured to utilize the package identification to communicate with a server to receive the package drop-off location. Receiving the drop-off location from a remote server is advantageous in that it allows the server to make corrections to drop-off locations if the need arises. In a case where the drop-off location is only stored locally on either the vehicle or the trailer at the time of departure, the vehicle/trailer combination would be unaware of any potential changes to the desired drop-off location. Implementing the server improves the agility of the delivery network by allowing changes to the delivery location via the server.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of DeLizio (US 2018/0202822 A1).

Regarding claim 13, Gil teaches the aforementioned limitations of claim 7. However, Gil does not teach that the AV internal computing system is configured to receive a passenger drop-off location, nor a passenger route plan. DeLizio teaches a method for managing autonomous vehicles, comprising:
the AV internal computing system is further configured to receive a passenger drop-off location, and a passenger route plan to autonomously navigate the vehicle with a passenger to the passenger drop-off location.
DeLizio teaches ([0106]): Before a ride service controller begins the operations shown in FIG. 8, the autonomous vehicle has received a ride service request, and picked up a passenger. In some embodiments, the ride service request indicates a destination. At stage 1, the ride service controller presents a navigation interface through which the passenger can provide route information... At stage 2, the ride service controller receives input selecting a route by tracing a route on the map. At stage 3, the ride service controller sends the route information to the autonomous vehicle. At stage 4, the autonomous vehicle's ride controller receives the passenger-provided route information. At stage 5, the ride controller provides the route information to the autonomous vehicle's drive and guidance controller, which then causes the vehicle to maneuver to the destination according to the passenger-provided route."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil to incorporate the teachings of DeLizio to provide a vehicle for autonomous delivery of a package, wherein the AV internal computing system is further configured to receive a passenger drop-off location, and a passenger route plan for autonomously navigating the vehicle with a passenger to the passenger drop-off location. Doing so would serve to expand the capabilities of the delivery system by allowing the delivery of passengers in addition to the delivery of cargo. This increases potential business opportunities, allowing for greater profit. This is particularly true in cases where delivery of a passenger and delivery of a package occurs simultaneously or sequentially, as the two tasks can be completed together.

Claim 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Mere, and in further view of Mattingly et al. (US 2019/0025817 A1), hereinafter Mattingly, and in even further view of Wood et al. (US 2019/0056736 A1), hereinafter Wood.

Regarding claim 14, Gil teaches a computing system for a delivery trailer, comprising:
a non-transitory computing system readable medium storing computing system executable instructions;
Gil teaches [0303]: "In one embodiment, a parcel carrier computing entity 212 may include one or more elements that are functionally similar to those of the central computing entity 802, user computing entity 804, UAV computing entity 808, and/or delivery vehicle computing entity 810… each parcel carrier computing entity 212 may include one or more processing elements/components (e.g., CPLDs, microprocessors, multicore processors, cloud processors, coprocessing entities, ASIPs, microcontrollers, and/or controllers), volatile and non-volatile storage or memory elements/components..." Thus, the parcel carrier computing entity 212 contains components functionally similar to the other computing entities of Gil (also see paragraph [0297]). Gil further teaches ([0161]): "As will be recognized, the volatile storage or memory media may be used to store... applications, programs, program modules, scripts, ... executable instructions..." Note that the parcel delivery vehicle 10 may be “a trailer, [or] a tractor and trailer combination” ([0113]) and that parcel delivery vehicle 10 contains the delivery vehicle computing entity 810 ([0296]).
and at least one processor for executing the computing system executable instructions, the instructions effective to cause the computing system to:
Gil teaches [0303]: "In one embodiment, a parcel carrier computing entity 212 may include… one or more processing elements/components (e.g., CPLDs, microprocessors, multicore processors, cloud processors, coprocessing entities, ASIPs, microcontrollers, and/or controllers), ... volatile and non-volatile storage or memory elements/components..." Gil further teaches ([0161]): "As will be recognized, the volatile storage or memory media may be used to store... applications, programs, program modules, scripts, ... executable instructions..."
However, Gil does not teach a handshake procedure between the autonomous vehicle and the trailer. Mere teaches an autonomous vehicle with trailer, comprising:
perform a handshake procedure with an autonomous vehicle,
Mere teaches ([0031]): "In one embodiment, the hitch 110 includes an electrical coupling to allow communication and/or energy transfer between the autonomous vehicle 10 and an electrical system 114 disposed in the autonomous trailer 100."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil to incorporate the teachings of Mere to provide instructions effective to cause the computing system to perform a handshake procedure with an autonomous vehicle. Doing so would enable communication between the trailer's computing system and the autonomous vehicle's computing system, allowing the two computing systems to work cooperatively. This is advantageous in cases where sensor data can be exchanged between the trailer and the vehicle, improving the situational awareness of both.
However, neither Gil nor Mere teach that the handshake procedure includes communicating a system status to the autonomous vehicle. Mattingly teaches task management of autonomous product delivery vehicles, comprising:
wherein the handshake procedure includes communicating a system status to the autonomous vehicle;
Mattingly teaches ([0057]): "In some embodiments, an autonomous vehicle is configured to "handshake" with third party autonomous vehicles. The handshake may allow the vehicles to confirm the transfer of goods, collaborate on tasks, travel together, and/or have one vehicle modify the operation of another vehicle. For example, a UGV may hand off its mission profile to another vehicle to perform."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil and Mere to incorporate the teachings of Mattingly to provide a computing system for a delivery trailer wherein the handshake procedure includes communicating a system status to the autonomous vehicle. Communicating a system status of the trailer to the autonomous vehicle would serve to inform the autonomous vehicle of changes to the state of the trailer (e.g., the trailer is running low on power, the trailer's assigned mission is nearing completion, etc.). This allows the autonomous vehicles to make appropriate decisions based on the trailer's state.
However, neither Gil, Mere, nor Mattingly teach instructions for sending information identifying at least one package stored within the delivery trailer to the autonomous vehicle. Wood teaches configuring motion planning for a self-driving tractor unit, comprising:
and send information identifying at least one package stored within the delivery trailer to the autonomous vehicle.
Wood teaches ([0014]): "Using the identifying information of the cargo trailer, the control system can perform a lookup for additional configuration parameters of the cargo trailer. The lookup may be performed in a local database of the tractor unit or a remote resource. In certain implementations, by performing the lookup, the control system can determine general information concerning the physical dimensions and setup of the trailer, or for more dynamic trailer tracking and coordination implementations, the additional configuration parameters can include the cargo, cargo weight, and cargo distribution within the trailer."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, and Mattingly to incorporate the teachings of Wood to provide a computing system for a delivery trailer comprising instructions which cause the computing system to send information identifying at least one package stored within the delivery trailer to the autonomous vehicle. Doing so would serve to "[provide] autonomous self-driving tractor units with specific cargo trailer information to enable the tractor unit to operate more effectively and efficiently when pulling cargo trailers", as recognized by Wood ([0015]).

Regarding claim 15, Gil, Mere, Mattingly, and Wood teach the aforementioned limitations of claim 14. However, neither Gil, Mattingly, nor Wood teach receiving a message from the autonomous vehicle informing the computing system that the trailer has arrived at a delivery location for an identified package. Mere further teaches:
the instructions are effective to cause the computing system to: receive a message from the autonomous vehicle informing the computing system that the delivery trailer has arrived at a delivery location for an identified package.
Mere teaches ([0047]): "The autonomous vehicle 10 and autonomous trailer 200 may be used to autonomously transport objects between locations… The autonomous vehicle 10 then navigates to the destination location pulling the autonomous trailer 200 to the location. The autonomous trailer 200 may then place an object into the autonomous vehicle 10 for delivery at a location the autonomous trailer 200 cannot reach... Thus, the autonomous vehicle 10 detaches from the autonomous trailer 200 and navigates to the final drop off location, as described above." Thus, after arriving at the destination location, the autonomous vehicle 10 detaches from the autonomous trailer 200, signaling to the trailer that the autonomous vehicle 10 that though the vehicles have arrived at the delivery location, vehicle 10 must separate to complete the delivery.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, Mattingly, and Wood to further incorporate the teachings of Mere to provide a computing system for a delivery trailer wherein the instructions are effective to cause the computing system to receive a message from the autonomous vehicle informing the trailer's computing system that the delivery trailer has arrived at a delivery location for an identified package. In addition to informing the autonomous vehicle that a delivery location has been reached, this advantageously allows the autonomous vehicle to make the delivery in cases where the trailer is unable to reach a further delivery location, as recognized by Mere ([0047]). This serves to increase the reliability of the delivery system by allowing for the completion of more deliveries than using either the autonomous vehicle or trailer alone.

Regarding claim 16, Gil, Mere, Mattingly, and Wood teach the aforementioned limitations of claim 14. However, neither Gil, Mattingly, nor Wood teach sending a delivery confirmation message to the autonomous vehicle, whereby the autonomous vehicle is informed that it can depart a delivery location. Mere further teaches:
the instructions are effective to cause the computing system to: send a delivery confirmation message to the autonomous vehicle, whereby the autonomous vehicle is informed that it can depart a delivery location.
Mere teaches ([0047]): "The autonomous vehicle 10 and autonomous trailer 200 may be used to autonomously transport objects between locations… The autonomous vehicle 10 then navigates to the destination location pulling the autonomous trailer 200 to the location. The autonomous trailer 200 may then place an object into the autonomous vehicle 10 for delivery at a location the autonomous trailer 200 cannot reach... Thus, the autonomous vehicle 10 detaches from the autonomous trailer 200 and navigates to the final drop off location, as described above." Thus, after arriving at the destination location (i.e., a delivery location), the autonomous trailer 200 may determine that it cannot reach the final drop off location. In response, the trailer 200 places an object into the autonomous vehicle 10, a confirmation message which confirms that though the destination has been reached, the trailer is unable to finish the delivery alone. Through this, the vehicle 10 is informed that it must depart the initial delivery location to bring the placed object to the final drop off location.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, Mattingly, and Wood to further incorporate the teachings of Mere to provide a computing system for a delivery trailer wherein the instructions are effective to cause the computing system to send a delivery confirmation message to the autonomous vehicle, whereby the autonomous vehicle is informed that it can depart a delivery location. This is advantageous, as this configuration allows the autonomous vehicle to depart from an initial drop off location to complete the delivery at a final drop off location in a scenario where the autonomous trailer is unable to complete the delivery, as recognized by Mere ([0047]).


Regarding claim 17, Gil, Mere, Mattingly, and Wood teach the aforementioned limitations of claim 14. However, neither Gil, Mattingly, nor Wood teach a sensor mounted to the surface of the delivery trailer, from which sensor data is used by the autonomous vehicle for autonomous piloting of the autonomous vehicle. Mere further teaches:
the instructions are effective to cause the computing system to: receive data from at least one sensor, wherein the at least one sensor is a radar, lidar, visual camera, or infrared camera mounted to a surface of the delivery trailer;
Mere teaches ([0033]): "In one embodiment, the trailer 100 includes one or more sensors 126 in communication with the electrical system 114 and thus with the autonomous vehicle 10 when coupled by the hitch 110. In the example provided, the sensor 126 is located on a top surface 128 of the housing 104 near the rear portion 106. The sensor 126 may be a LiDAR sensor, an ultrasonic sensor, or a camera..."
and send the data from the at least one sensor to the autonomous vehicle to be used by the autonomous vehicle in the autonomous piloting of the autonomous vehicle.
Mere teaches ([0033]): "In one embodiment, the trailer 100 includes one or more sensors 126 in communication with the electrical system 114 and thus with the autonomous vehicle 10 when coupled by the hitch 110. In the example provided, the sensor 126 is located on a top surface 128 of the housing 104 near the rear portion 106. The sensor 126 may be a LiDAR sensor, an ultrasonic sensor, or a camera to provide object information behind the trailer 100 to the autonomous vehicle 10." Thus, the sensor(s) 126 are used to provide the autonomous vehicle 10 with information relating to objects behind the trailer 100, information the autonomous vehicle 10 would have difficulty obtaining during autonomous traveling due to the visual obstruction caused by the trailer.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, Mattingly, and Wood to further incorporate the teachings of Mere to provide a computing system for a delivery trailer wherein the instructions are effective to cause the computing system to receive data from at least one sensor and send the data to the autonomous vehicle for use in the autonomous piloting of the autonomous vehicle. This is advantageous, as transmitting sensor data from the trailer to the autonomous vehicle could allow the autonomous vehicle to detect obstacles or obstructions behind the trailer, or in other locations that the autonomous vehicle may have difficulty sensing alone, thereby increasing the safety of the delivery system.

Regarding claim 18, Gil, Mere, Mattingly, and Wood teach the aforementioned limitations of claim 14. However, neither Gil, Mattingly, nor Wood teach the delivery of power from a battery of the delivery trailer to the autonomous vehicle. Mere further teaches:
the instructions are effective to cause the computing system to: deliver power from a battery of the delivery trailer to the autonomous vehicle.
Mere teaches ([0035]): "The trailer 100 includes a power source 134 separate from the autonomous vehicle 10. The power source 134 may include one or more electrical batteries in electrical communication with the electrical system 114… When the trailer 100 is connected to the autonomous vehicle 10, the power source 134 may be used to power the autonomous vehicle 10, thus acting as a charging station or extended battery pack."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, Mattingly, and Wood to further incorporate the teachings of Mere to provide a computing system for a delivery trailer wherein the instructions are effective to cause the computing system to deliver power from a battery of the delivery trailer to the autonomous vehicle. Doing so would serve to improve the power capacity of the autonomous vehicle by acting as a mobile charging station or extended battery pack, as recognized by Mere ([0035]).

Regarding claim 20, Gil, Mere, Mattingly, and Wood teach the aforementioned limitations of claim 14. However, neither Gil, Mere, nor Mattingly teach the determination and reporting of a weight distribution of the delivery trailer. Wood further teaches:
the instructions are effective to cause the computing system to: determine a weight distribution of the delivery trailer; and report weight distribution information to the autonomous vehicle.
Wood teaches ([0014]): "Using the identifying information of the cargo trailer, the control system can perform a lookup for additional configuration parameters of the cargo trailer. The lookup may be performed in a local database of the tractor unit or a remote resource. In certain implementations, by performing the lookup, the control system can determine general information concerning the physical dimensions and setup of the trailer, or for more dynamic trailer tracking and coordination implementations, the additional configuration parameters can include the cargo, cargo weight, and cargo distribution within the trailer."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, Mattingly, and Wood to further incorporate the teachings of Wood to provide a computing system for a delivery trailer wherein the instructions are effective to cause the computing system to determine and report a weight distribution of the delivery trailer to the autonomous vehicle. Doing so would serve to "[provide] autonomous self-driving tractor units with specific cargo trailer information to enable the tractor unit to operate more effectively and efficiently when pulling cargo trailers", as recognized by Wood ([0015]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil, Mere, Mattingly, and Wood in view of DaCosta et al. (US 2018/0336510 A1), hereinafter DaCosta.

Regarding claim 19, Gil, Mere, Mattingly, and Wood teach the aforementioned limitations of claim 14. However, while the invention of Mere likely includes the monitoring of battery level while sharing power between the trailer and autonomous vehicle, neither Gil, Mere, Mattingly, nor Wood outright teach reporting the charge level of a battery to the autonomous vehicle. DaCosta teaches an interactive real time system and real time method of use thereof in conveyance industry segments, comprising:
the instructions are effective to cause the computing system to: report a charge level of a battery to the autonomous vehicle.
DaCosta teaches ([0672]): "As a non-limiting example, at least one sensor data can be used to communicate at least one battery level of at least one autonomous vehicle, at least one fleet of at least one autonomous vehicle, or a combination thereof." Conveyance data such as battery level can be reported to at least one autonomous vehicle or at least one controller of at least one autonomous vehicle ([0667]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gil, Mere, Mattingly, and Wood to incorporate the teachings of DaCosta to provide a computing system for a delivery trailer wherein the instructions are effective to cause the computing system to report a charge level of a battery to the autonomous vehicle. This would serve to improve the power exchange function of the trailer, as monitoring the autonomous vehicle's charge level would allow the vehicle to allocate an appropriate amount of the trailer's power to the autonomous vehicle as the autonomous vehicle's charge depletes. For instance, as the charge level decreases, the trailer could allocate a greater percentage of its power resources to recharge the autonomous vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2018/0194575 A1) teaches an automatic truck loading and unload system, including parcel identification and parcel positioning. However, the autonomous vehicles of Anderson are automated guided vehicles such as forklifts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ADAM R MOTT/Primary Examiner, Art Unit 3669